Name: Council Regulation (EEC) No 2439/81 of 27 July 1981 on the application of Decision No 1/81 of the EEC - Austria Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: executive power and public service;  monetary economics;  international trade;  Europe;  monetary relations
 Date Published: nan

 31 , 8 . 81 Official Journal of the European Communities No L 247 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2439 / 81 of 27 July 1981 on the application of Decision No 1 / 81 of the EEC - Austria Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , "Whereas the Agreement between the European Economic Community and the Republic of Austria ( 1 ) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 81 further amending Article 8 of that Protocol ; DecisionNo 1 / 81 oftheEEC - Austria Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER H OJ No L 300 , 31 . 12 . 1972 , p . 2 .